Citation Nr: 0405785	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  00-07 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
March 23, 1998, for a service-connected low back disability.

2.  Entitlement to an initial rating in excess of 10 percent 
from March 23, 1998, for a service-connected low back 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for a contusion of a 
thigh muscle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran's active military service extended from July 1951 
to July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 hearing officer's decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  That rating decision found 
clear and unmistakable error in a prior rating decision and 
granted service connection for a low back disorder.  That 
decision also assigned a noncompensable (0%) disability 
rating effective from July 23, 1955, and assigned a 10 
percent disability rating, effective March 23, 1998. 

In April 2001, the Board remanded this case for additional 
development.  In June 2002 the Board conducted additional 
development which included obtaining additional service 
department records.  In May 2003, the Board remanded the case 
to the RO for consideration of the evidence obtained by the 
Board's development.  

As noted in the May 2003 Remand, the case was previously 
phrased as a claim for an earlier effective date for the 
veteran's service-connected low back disorder.  The Board has 
changed the phrasing of the issues above to more accurately 
reflect the veteran's claim for higher initial original 
ratings.  

In July 2003, the veteran submitted a VA Form 21-22 
appointing the Disabled American Veterans as his 
representative.

The veteran filed a notice of disagreement in December 1998 
to a November 1998 RO decision with respect to the issues of 
entitlement to service connection for bilateral hearing loss, 
and a contusion of a thigh muscle.  The Board has reviewed 
the claims file and has determined that a remand is warranted 
regarding these issues, and the remand order follows the 
decision below. See Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board notes that the veteran also included 
tinnitus in the notice of disagreement in December 1998; 
however, he subsequently withdrew his appeal for tinnitus in 
a December 1999 handwritten statement.  Therefore, the issue 
regarding tinnitus will not be included in the Remand 
discussion below.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  From July 6, 1955, through March 23, 1998, the veteran's 
low back disorder was manifested by subjective complaints of 
low back pain and x-ray evidence that was negative for 
findings of a demonstrable deformity of a lumbosacral 
vertebral body.  

3.  On and after March 23, 1998, the veteran's low back 
disability has been manifested by limitation of motion that 
more nearly approximates a severe degree of impairment; with 
no current objective evidence of sciatic neuropathy, 
radiculopathy or other neurologic impairment residual to disc 
degeneration; the veteran's back problems have not resulted 
in incapacitating episodes requiring bed rest of more than 
four weeks duration within a 12-month period.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
prior to March 23, 1998, for low back disability have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5292, 5293, 5295 (2002).  

2.  The criteria for entitlement to a no greater than 40 
percent evaluation on and after March 23, 1998, for low back 
disability have been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5292, 5293, 5295 (2002); 67 Fed. Reg. 
54,345-54,349 (August 22, 2002), codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) overruled in part by Kuzma 
v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003); 
VAOPGCPREC 11-2000 (Nov. 27, 2000) (determining that the VCAA 
is more favorable to claimants than the law in effect prior 
to its enactment).  

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a December 1999 
statement of the case, an April 2001 Board Remand, a June 
2001 letter from the RO, a March 2002 supplemental statement 
of the case, a May 2003 Board Remand, and a June 2003 
supplemental statement of the case, VA informed the appellant 
of the type of evidence needed to substantiate his claim.  
The appellant was also advised that VA would assist in 
obtaining identified records, but that it was appellant's 
duty to provide enough information for VA to obtain the 
records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the statement of the case, 
the supplemental statements of the case, the Board Remands, 
and the letters from the RO informed the appellant of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

As for VA's duty to obtain any medical examinations, which 
was fulfilled by providing VA examinations to the appellant 
in September and November 2001.

The veteran's representative indicated in the September 2003 
Appellant's Brief that, following the Board's Remands, the 
veteran was contacted and allowed to submit additional 
relevant evidence.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2003).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  Legal Criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's appeal. The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes. Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.

The veteran has appealed the rating decision assigning an 
initial noncompensable disability rating for a low back 
disorder prior to March 23, 1998, and a 10 percent rating 
thereafter. 38 C.F.R. § 4.71a. The rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance) is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability. 
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003). The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2003) are for 
consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

Traumatic arthritis is rated as degenerative arthritis. 38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved. When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.

Regulation 38 C.F.R. § 4.71a, Diagnostic Code 5285 provides 
the rating criteria for residuals of a fractured vertebra.  
Diagnostic Code 5285 provides that residuals of a fractured 
vertebra without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast) warrant a 60 percent 
rating.  Otherwise, residuals of a fractured vertebra should 
be rated in accordance with definite limited motion or muscle 
spasm, adding a separate 10 percent rating for demonstrable 
deformity of vertebral body.  Diagnostic Code 5285.

Slight limitation of motion of the lumbar spine is evaluated 
as 10 percent disabling; moderate limitation is evaluated as 
20 percent disabling and severe limitation is evaluated as 40 
percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5292.

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295. With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted. 
Where symptoms are severe with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.

Effective September 23, 2002, the regulation governing the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Diagnostic Code 5293, was revised. See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).

Prior to September 23, 2002, Diagnostic Code 5293, provided 
for assignment of a noncompensable evaluation for a post-
operative, cured condition. A 10 percent evaluation required 
mild symptoms. A 20 percent evaluation was for moderate 
symptoms and recurring attacks. A 40 percent evaluation was 
applied for severe symptoms characterized by recurring 
attacks with intermittent relief. A 60 evaluation was the 
maximum evaluation for this diagnostic code, requiring a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

The revised criteria evaluates intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation. With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months a 60 percent rating is assigned. With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is assigned. With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
assigned. With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent rating is assigned.

Note (1) provides that for purposes of evaluations under 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. Note (2) provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes. Note (3) provides that if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment. 67 Fed. Reg. 54,345-54,349 (August 22, 2002), to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293.

In Karnas, 1 Vet. App. 312-13, the United States Court of 
Appeals for Veterans Claims (Court) held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise. See Karnas, 1 Vet. 
App.  312-13, overruled in part by Kuzma v. Principi, No. 03-
7032 (Fed. Cir. Aug. 25, 2003); VAOPGCPREC 3-2000 (April 10, 
2000), published at 65 Fed. Reg. 33,422 (2000).  VA's General 
Counsel has interpreted Karnas to mean that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran. In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation. If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002), can be no earlier than the effective date of that 
change. The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change. VAOPGCPREC 3-2000 (April 10, 2000).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities. 38 C.F.R. § 4.14 (2003). It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes. See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).

III.  Analysis

The veteran is currently in receipt of a noncompensable 
rating from July 6, 1955, to March 23, 1998, and 10 percent 
thereafter pursuant to 5285-5292 for fracture of the vertebra 
L4, spondylolisthesis (sacralization) of L5 on S1, with a 
history of lumbosacral strain.  He contends that a 10 percent 
rating is warranted since July 6, 1955.

After carefully reviewing the evidence, the Board finds that 
an initial rating of 10 percent is not warranted pursuant to 
Diagnostic Code 5285 because x-ray studies of record since 
the veteran's discharge from service are negative for 
findings of a residual demonstrable deformity resulting from 
the fractured vertebra of the lumbosacral spine.  The service 
medical records indicate that the veteran was diagnosed with 
a fractured vertebra; however, a November 1955 VA x-ray study 
was negative for findings of a fracture, dislocation, or bone 
pathology of the lumbar spine.  A November 1955 VA orthopedic 
examiner noted that the fracture could have healed very well, 
and that the function of the veteran's back was very much 
within normal limits with subjective complaints of pain and 
weakness.  There were no findings of pathology to account for 
the complaints of pain.

While the veteran contends that he experienced low back pain 
since service, there is no corroborating medical evidence 
dated between his discharge and March 23, 1998, that meets 
the criteria for a compensable rating pursuant to Diagnostic 
Codes 5292, 5293, or 5295.  The RO requested that the veteran 
identify or supply medical records dated between 1955 and the 
present; however, he has not done so.  Without competent 
evidence, the Board may not speculate on what the condition 
of the veteran's lumbar spine might have been from discharge 
through the 1990s.  The November 1955 VA examiner noted that 
the range of motion of the veteran's lumbar spine was normal 
and the veteran complained subjectively of lumbar pain and 
weakness.  

A July 2001 VA outpatient examiner commented that the veteran 
had a lumbar compression fracture while in service based on a 
review of documentation provided by the veteran, and that it 
was reasonable to assume that the low back pain has continued 
to the present time.  The Board finds that this evidence does 
not support a compensable rating pursuant to Diagnostic Codes 
5292, 5293, or 5295, which were in effect prior to March 23, 
1998.  While it may be reasonable to assume that the veteran 
experienced low back pain since discharge, there is no 
corroborating objective evidence containing findings that 
more nearly approximate the criteria for a compensable rating 
under Diagnostic Codes 5292, 5293, or 5295 in effect prior to 
March 23, 1998.  The evidence of record shows that in 
November 1955, a VA examiner determined that the veteran's 
low back was within normal limits with subjective complaints 
of pain.  The November 1955 VA examiner did not provide 
findings that warrant a compensable rating for the veteran's 
low back disorder, in that no pathology was found and no 
indications of impairment of function. 

It is important to note that, as a layperson untrained in the 
fields of medicine and/or science, the veteran is not 
competent to render medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board has 
considered the veteran's written statements and RO hearing 
testimony from February 1999 and May 2000.  The veteran 
contends that a 10 percent rating is warranted since July 
1955.  Without competent medical evidence dated between 
November 1955 and March 23, 1998, the Board finds that the 
preponderance of the evidence is against a compensable rating 
pursuant to Diagnostic Codes 5292, 5293, and 5295 in effect 
prior to March 23, 1998.  

From March 23, 1998, the Board finds that a 40 percent rating 
is warranted for the veteran's low back disorder.  According 
to a private medical record dated March 23, 1998, radiographs 
revealed minimal degenerative changes of the lumbar spine 
with atherosclerosis and no evidence of spondylosis or 
spondylolisthesis.  VA and non-VA medical evidence of record 
dated after March 23, 1998, reveals increased problems 
related to the veteran's low back.  According to a February 
1999 non-VA report, E.R.B, M.D., opined that x-rays of the 
veteran's low back revealed considerable arthritic changes of 
all vertebrae.  The interspace of L5 and S1 was calcified 
with arthritic changes and probable disc involvement.  Dr. 
E.R.B. also opined that the changes as L5 and S1 were due to 
the injury incurred during service.

A September 2001 VA examiner reported that the veteran had 
severe tenderness on palpation over the low lumbar spine, and 
that the veteran was unable to perform the requested range of 
motion studies because it would cause severe pain and spasm.  
The examiner noted that he observed the veteran while he was 
sitting and periodically he changes position every five to 
ten minutes due to severe low back pain.  The examiner then 
observed the veteran have difficulty when he walked.  The 
veteran used a cane.

According to a November 2001 VA orthopedic examiner's report, 
the veteran had forward flexion of the lumbar spine to 25 
degrees without pain, backward extension limited to zero 
degrees without pain, bilateral lateral flexion limited to 15 
degrees without pain, and bilateral rotation limited to 10 
degrees.

A November 2001 VA neurologic examiner diagnosed status post 
fracture of L4 with residual chronic low back pain, 
degenerative joint disease as well as degenerative disc 
disease of the lumbar spine with MRI evidence of degenerative 
arthritic changes and bulging discs at various levels, mild 
grade I spondylolisthesis of L5 on S1 and sacralization of 
L5.  The examiner reported that the veteran denied a history 
of recurrent lumbar strain.

The veteran himself has reported difficulty with ambulation 
and other activities due to his pain. As such, and with 
consideration of the maximum degrees of spine motion shown in 
the medical evidence, the Board resolves reasonable doubt in 
the veteran's favor and finds that the degree of low back 
motion limitation more nearly approximates severe, warranting 
assignment of a 40 percent rating, the maximum rating 
available based on either motion limitation or lumbar strain. 
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 
5295 (2002).

The Board must consider whether an evaluation in excess of 40 
percent is warranted under any alternate diagnostic code. The 
competent evidence shows no vertebral fracture and no 
ankylosis of the spine so as to warrant consideration of 38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289.

The evidence does contain diagnostic evidence of degenerative 
disc disease. As such, Diagnostic Code 5293 is for 
application. For the period prior to September 23, 2002, the 
Board notes the evidentiary findings in the claims file do 
not show evidence of radiculopathy in the lower extremities. 
The Board notes that the November 2001 VA neurologic 
examination report is negative for findings of radiculopathy.  
In any case, the examination reports note no more than severe 
pain. It is clear that the disability does not more nearly 
approximate the former criteria for a 60 percent evaluation 
than the former criteria for a 40 percent evaluation.

With respect to the revised criteria, there is no competent 
medical evidence of record dated on and after September 23, 
2002. The Board notes, however, that the evidentiary record, 
to include records of VA examination and outpatient 
treatment, fails to demonstrate that the veteran was 
prescribed bed rest for his back complaints at any point in 
the appeal period. The evidence does not show that the 
veteran has been incapacitated for more than four weeks such 
as to warrant assignment of a 60 percent rating for the 
period beginning September 23, 2002.

The Board notes that the regulations involving the spine were 
amended effective September 26, 2003.  In light of the 
foregoing decision, however, the Board finds that a remand 
for RO consideration of the amended regulations would delay a 
decision in the current appeal.  The veteran's claim has been 
on appeal since 1998.  The evidence of record is sufficient 
to decide the claim.  Under the amended regulations effective 
September 26, 2003, a rating in excess of 40 percent would 
only be warranted if the veteran's lumbar spine was shown to 
be ankylosed (or in a fixed position with no movement).  The 
veteran does not contend, nor does the evidence show, that 
his lumbar spine is ankylosed.  Therefore, in light of the 
decision above, the Board finds that a remand is not 
necessary in this case, as it will delay a decision of the 
veteran's appeal.

IV.  Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration. An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable. 38 C.F.R. 
§ 3.321(b)(1) (2003).

The veteran has indicated that he experienced low back pain 
since he was discharged due to his low back problems. He has 
also reported the need for medical treatment and the use of 
prescribed medications. There is, however, no objective 
evidence that the veteran was in fact incapacitated from work 
due to his low back problems.  The record indicates that he 
retired in the mid-1980s, and that he is receiving Social 
Security Administration retirement benefits.  As noted above, 
there is essentially no relevant medical evidence of record 
dated between 1955 and 1998 relating to the veteran's low 
back disorder.  In addition, the veteran has not alleged the 
existence of unusual manifestations of the back disability.  
The record shows that he was able to work until he retired.  
There is no contention or evidence that he retired due to his 
low back disorder.  Rather, the evidence shows manifestations 
clearly contemplated by the assigned percentage ratings 
consistent with governing diagnostic criteria. There is no 
indication in the record that the average industrial 
impairment from the veteran's low back disability would be in 
excess of that contemplated by the assigned evaluations. 
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to a compensable rating for a low back disorder 
prior to March 23, 1998, is denied.

Entitlement to a 40 percent rating for a low back disorder on 
and after March 23, 1998, is granted, subject to the laws and 
regulations governing the payment of monetary awards.


REMAND

According to the record, the veteran filed a notice of 
disagreement in December 1998 to a November 1998 RO decision 
with respect to the issues of entitlement to service 
connection for bilateral hearing loss and a contusion of a 
thigh muscle.  The Board has reviewed the claims file and has 
determined that a remand is warranted regarding these issues. 
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following 
additional development:

With respect to the issues of entitlement 
to service connection for bilateral 
hearing loss and a contusion of a thigh 
muscle, the RO should issue a statement 
of the case addressing the issues.  All 
appropriate appellate procedures should 
then be followed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



